 

 



AMBAC FINANCIAL GROUP, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

________________ (the “Participant”) has been granted a Full Value Award under
the Ambac Financial Group, Inc. Incentive Compensation Plan (the “Plan”) in the
form of restricted stock units. The Award shall be effective as of _________,
20[ ] (the “Grant Date”). The Award shall be subject to the following terms and
conditions (sometimes referred to as this “Agreement”).

 

1.             Defined Terms. Capitalized terms used in this Agreement which are
not otherwise defined herein shall have the meaning specified in the Plan.

 

2.             Grant of Restricted Stock Units. Subject to the terms of this
Agreement and the Plan, effective as of the Grant Date the Participant is hereby
granted _______ restricted stock units (the "Restricted Stock Units"). This
Award contains the right to dividend equivalent units (“Dividend Equivalent
Units”) as described in paragraph 3. Each Restricted Stock Unit shall become
vested as described in paragraph 4 and each vested Restricted Stock Unit shall
be settled in accordance with paragraph 5.

 

3.             Dividend Equivalent Units. The Participant shall be entitled to
Dividend Equivalent Units in accordance with the following:

 

(a)If a dividend with respect to shares of Common Stock is payable in cash,
then, as of the applicable dividend payment date, the Participant shall be
credited with that number of Dividend Equivalent Units equal to (i) the cash
dividend payable with respect to a share of Common Stock, multiplied by (ii) the
number of Restricted Stock Units outstanding (i.e., the number of Restricted
Stock Units granted hereunder less the number of such Restricted Stock Units
that have settled in accordance with Section 5 below) on the applicable dividend
record date, divided by (iii) the Fair Market Value of a share of Common Stock
on the dividend payment date.

 

(b)If a dividend with respect to shares of Common Stock is payable in shares of
Common Stock, then, as of the dividend payment date, the Participant shall be
credited with that number of Dividend Equivalent Units equal to (i) the number
of shares Common Stock distributed in the dividend with respect to a share of
Common Stock, multiplied by (ii) the number of Restricted Stock Units
outstanding on the applicable dividend record date.

 

Dividend Equivalent Units shall be subject to the same vesting provisions as the
Restricted Stock Units to which they relate and shall be settled in accordance
with paragraph 5. No Dividend Equivalent Units shall be credited with respect to
previously credited Dividend Equivalent Units.

 

4.            Vesting and Forfeiture of Restricted Stock Units and Dividend
Equivalent Units. All Restricted Stock Units and Dividend Equivalent Units shall
be unvested unless and until they become vested and nonforfeitable in accordance
with this paragraph 4. Subject to the terms and conditions of this Agreement and
the Plan, one-half (1/2) of the Restricted Stock Units and associated Dividend
Equivalent Units awarded hereunder shall vest on the Grant Date and one-half
(1/2) of the Restricted Stock Units and associated Dividend Equivalent Units
awarded hereunder shall vest on the first anniversary of the Grant Date. The
Grant Date and the first anniversary of the Grant Date are sometimes referred to
herein as a “Vesting Date”. Notwithstanding the foregoing, if the Participant's
termination of employment with Ambac Financial Group, Inc. (“the Company”) and
its Subsidiaries (the “Termination Date”) occurs for any reason prior to the
applicable Vesting Date, all Restricted Stock Units and associated Dividend
Equivalent Units which are not vested upon the Participant’s Termination Date
shall immediately expire and shall be forfeited and the Participant shall have
no further rights with respect to such Restricted Stock Units or associated
Dividend Equivalent Units. Restricted Stock Units and associated Dividend
Equivalent Units which are vested on a Participant’s Termination Date shall
immediately be forfeited and the Participant shall have no further rights with
respect thereto in the event the Termination Date occurs as a result of the
termination for “cause” of the Participant, and the Participant shall have no
further rights with respect to thereto. As used herein, “cause” means (i) any
act or omission by the Participant resulting in, or intending to result in,
personal gain at the expense of the Company or any of its affiliates; (ii) the
improper disclosure by the Participant of proprietary or confidential
information of the Company or any of its affiliates; or (iii) misconduct by the
Participant, including, but not limited to, fraud, intentional violation of, or
negligent disregard for, the rules and procedures of the Company or its
affiliates (including the code of business conduct), theft, violent acts or
threats of violence, or possession of controlled substances on the property of
the Company or any of its affiliates; provided, that the meaning of “cause”
shall be (x) expanded to include any additional grounds for cause-based
termination specified in any contract, policy or plan applicable to the
Participant or (y) superseded to the extent expressly provided in such contract,
policy or plan. The determination of whether “cause” exists shall be made by the
Company in its sole and absolute discretion.

 



 

 

 

 

5.             Settlement. Subject to the terms and conditions of this
Agreement, Restricted Stock Units and associated Dividend Equivalent Units that
have become vested in accordance with paragraph 4 shall be settled as of the
earlier of (a) the Participant’s Termination Date or (b) the second anniversary
of the applicable Vesting Date. The date on which settlement occurs is referred
to as the “Settlement Date”. Settlement of the vested Restricted Stock Units and
associated Dividend Equivalent Units on a Settlement Date shall be made in the
form of shares of Common Stock with one share of Common Stock being issued in
settlement of each Restricted Stock Unit and associated Dividend Equivalent Unit
(any fractional share being rounded up to the next whole unit). Upon the
settlement of any vested Restricted Stock Units and Dividend Equivalent Units,
such Restricted Stock Units and Dividend Equivalent Units shall be cancelled.

 

6.             Withholding. All Awards and payments under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and with the consent of the Committee, such withholding obligations
may be satisfied through amounts that the Participant is otherwise to receive
upon settlement of this Award or by a cash payment from the Participant to the
Company or otherwise as agreed between the Participant and the Company. Under no
circumstances will the Company permit the Participant to withhold shares of
Common Stock in excess of the maximum tax withholding requirements.
Notwithstanding the foregoing, if a tax withholding obligation with respect to
tax imposed under the Federal Insurance Contributions Act (FICA) under sections
3101, 3121(a) and 3121(v)(2) of the Code (the “FICA Obligations”) is incurred
with respect to any of the Restricted Stock Units and associated Dividend
Equivalent Units prior to the Settlement Date with respect to such Restricted
Stock Units and associated Dividend Equivalent Units (each date on which the
FICA Obligation arises being referred to herein as a “Tax Vesting Date”) then,
on the applicable Tax Vesting Date, that number of Restricted Stock Units and
associated Dividend Equivalent Units for which the Settlement Date has not
occurred as of the Tax Vesting Date shall be settled (and the Tax Vesting Date
shall be treated as the “Vesting Date” with respect to such Restricted Stock
Units and associated Dividend Equivalent Units) with respect to that number of
shares of Common Stock subject thereto having a having a Fair Market Value
(determined as of the Tax Vesting Date) equal to the sum of the following:

 

 



 

 

 

(a)the FICA Obligations;

 

(b)the income tax imposed by section 3401 of the Code (or the corresponding
withholding provisions of applicable state, local or foreign tax laws) as a
result of the FICA Obligations; and

 

(c)the amount necessary to pay the additional income tax on wages attributable
to the pyramiding of the payments under subparagraphs 6(a) and (b).

 

In no event shall the value of the Restricted Stock Units and associated
Dividend Equivalent Units that are settled pursuant to subparagraphs 6(a), (b)
and (c) exceed the amount that could be distributed pursuant to Treas. Reg. §
1.409-3(j)(xi).

 

7.             Transferability. This Award is not transferable except as
designated by the Participant by will or by the laws of descent and
distribution.

 

8.             Heirs and Successors. If any benefits deliverable to the
Participant under this Agreement have not been delivered at the time of the
Participant’s death, such rights shall be delivered to the Participant’s estate.

 

9.             Administration. The authority to administer and interpret this
Agreement shall be vested in the Committee, and the Committee shall have all the
powers with respect to this Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons.

 

10.           Adjustment of Award. The number of Restricted Stock Units and
Dividend Equivalent Units awarded pursuant to this Agreement may be adjusted by
the Committee in accordance with the terms of the Plan to reflect certain
corporate transactions which affect the number, type or value of the Restricted
Stock Units or Dividend Equivalent Units.

 

11.           Notices. Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Company
at its principal offices, to the Participant at the Participant’s address as
last known by the Company or, in either case, such other address as one party
may designate in writing to the other.

 

 



 

 

 

12.           Governing Law. The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of New
York and applicable federal law.

 

13.           Amendments. The Board of Directors may, at any time, amend or
terminate the Plan, and the Board of Directors or the Committee may amend this
Agreement, provided that no amendment or termination may, in the absence of
written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under this Agreement prior to the date
such amendment or termination is adopted by the Board of Directors or the
Committee, as the case may be.

 

14.           Award Not Contract of Employment. The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or claim to any benefit under the Plan
or this Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and this Agreement.

 

15.           Severability. If a provision of this Agreement is held invalid by
a court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.

 

16.           Plan Governs. The Award evidenced by this Agreement is granted
pursuant to the Plan, and the Restricted Stock Units, Dividend Equivalent Units
and this Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement by reference or are expressly cited.

 

17.           Special Section 409A Rules. Notwithstanding any other provision of
this Agreement to the contrary, if any payment or benefit hereunder is subject
to section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of the Participant’s termination of employment (or other
separation from service):

 

(a)and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s separation from service; and

 

(b)the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.

 



 

